           Case 4:19-cv-03738-JST Document 54 Filed 06/10/20 Page 1 of 5



1    GIBSON, DUNN & CRUTCHER LLP
     ORIN S. SNYDER (admitted pro hac vice)
2      osnyder@gibsondunn.com
     ALEXANDER H. SOUTHWELL (admitted pro hac vice)
3      asouthwell@gibsondunn.com
     200 Park Avenue
4    New York, NY 10166-0193
     Telephone: 212.351.4000
5    Facsimile: 212.351.4035
6    GIBSON, DUNN & CRUTCHER LLP
     ETHAN D. DETTMER, SBN 196046
7      edettmer@gibsondunn.com
     KIM DO, SBN 324131
8      kdo@gibsondunn.com
     555 Mission Street, Suite 3000
9    San Francisco, CA 94105-0921
     Telephone: 415.393.8200
10   Facsimile: 415.393.8306
11   Attorneys for Facebook, Inc.
12                                 UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                         OAKLAND DIVISION

15   FACEBOOK, INC., a Delaware corporation,        Case No.: 4:19-cv-03738-JST
16                          Plaintiff,              STIPULATION AND [PROPOSED] ORDER
                                                    REGARDING INJUNCTION AND
17          v.                                      DISMISSAL WITH PREJUDICE
18   RANKWAVE CO., LTD., a South Korean
     corporation,
19
                            Defendant.
20

21          WHEREAS, in January and February 2019, Plaintiff Facebook, Inc. (“Facebook”) sent

22   Defendant Rankwave Co., Ltd. (“Rankwave”) a request for information (“RFI”) and a cease-and-

23   desist letter requesting that Rankwave (i) provide information about whether it complies with

24   Facebook’s policies and (ii) allow an audit to confirm Rankwave’s compliance, and Rankwave did

25   not affirmatively agree to these requests;

26

27

28                                                 1
       STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
       AND DISMISSAL WITH PREJUDICE                                          CASE NO. 4:19-CV-3738-JST
            Case 4:19-cv-03738-JST Document 54 Filed 06/10/20 Page 2 of 5




 1           WHEREAS, Facebook filed a lawsuit against Rankwave in the Superior Court for the State

 2   of California, San Mateo County, on or about May 10, 2019, asserting a claim for breach of contract

 3   and other causes of action (“this Action”);

 4           WHEREAS, Rankwave removed this Action to this Court on or about June 27, 2019;

 5           WHEREAS, Facebook contends that it filed this Action, in part, to obtain a court order

 6   compelling Rankwave (i) to respond to Facebook’s RFI about how Rankwave collected, used, and

 7   deleted data obtained from Facebook and (ii) to undergo an audit confirming that Rankwave deleted

 8   all data obtained from Facebook;

 9           WHEREAS, Rankwave now has provided detailed written information responsive to

10   Facebook’s RFI and underwent an audit to confirm that Rankwave has deleted all data collected from

11   Facebook;

12           WHEREAS, the parties have reached a settlement to resolve this Action, and part of the

13   settlement includes the entry of a stipulated injunction and the dismissal of this Action with

14   prejudice;

15           NOW, THEREFORE, Facebook and Rankwave stipulate and agree as follows:

16                                      STIPULATED INJUNCTION

17           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to stipulation of the

18   parties, that:

19           1.       Rankwave shall promptly notify all current employees, and take reasonable steps to

20   ensure notification of future employees, of the existence of this stipulated injunction and Rankwave’s

21   obligations thereunder.

22           2.       Rankwave and all individuals acting on its behalf shall cease accessing and using

23   Facebook as follows:

24                    a. Rankwave and all individuals acting on its behalf shall not create, maintain, or

25                       have a third party create or maintain, a Facebook account of any kind, or otherwise

26                       access Facebook, and shall not create or operate applications on the Facebook

27                       Platform.
                                                       2
28
       STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
       AND DISMISSAL WITH PREJUDICE                                                 CASE NO. 4:19-CV-3738-JST
           Case 4:19-cv-03738-JST Document 54 Filed 06/10/20 Page 3 of 5




 1                  b. Rankwave and all individuals acting on its behalf shall not engage in any activity

 2                      that uses data obtained from Facebook, including offering insights, solutions,

 3                      “Rankwave Solutions,” analyses, tools, or any other type of application or product

 4                      that uses or is related to Facebook or data obtained from Facebook.

 5          3.      Nothing in this stipulated injunction shall be construed to prohibit any Rankwave

 6   employees, contractors, etc. from maintaining a Facebook account for personal use.

 7          4.      The Court retains jurisdiction to enforce this stipulated injunction and the parties’

 8   settlement agreement, as well as to resolve any disputes arising under the stipulated injunction and

 9   the settlement agreement, and Rankwave agrees to submit to the jurisdiction and forum of this Court

10   solely for such purposes, without waiving its rights to contest personal jurisdiction or to argue forum

11   non conveniens in any other proceeding.

12                                               DISMISSAL

13          Facebook’s claims against Rankwave are dismissed with prejudice, and the parties shall bear

14   their own fees and costs, except as previously agreed between the parties.

15          IT IS SO STIPULATED.

16

17

18
19

20

21

22

23

24

25

26

27
                                                      3
28
       STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
       AND DISMISSAL WITH PREJUDICE                                                 CASE NO. 4:19-CV-3738-JST
        Case 4:19-cv-03738-JST Document 54 Filed 06/10/20 Page 4 of 5




 1                                     Respectfully submitted,

 2   Dated: June 10, 2020               /s/ Ethan D. Dettmer
                                        ETHAN D. DETTMER (SBN 196046)
 3                                          edettmer@gibsondunn.com
                                        KIM DO (SBN 324131)
 4                                          kdo@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
 5                                      555 Mission Street, Suite 3000
                                        San Francisco, CA 94105-0921
 6                                      Tel.: 415.393.8200
                                        Fax: 415.393.8306
 7
                                        ORIN S. SNYDER (admitted pro hac vice)
 8
                                           osnyder@gibsondunn.com
 9                                      ALEXANDER H. SOUTHWELL (admitted pro hac vice)
                                           asouthwell@gibsondunn.com
10                                      GIBSON, DUNN & CRUTCHER LLP
                                        200 Park Avenue
11                                      New York, NY 10166-0193
                                        Tel.: 212.351.4000
12
                                        Fax: 212.351.4035
13                                      Counsel for Plaintiff Facebook, Inc.
14

15   Dated: June 10, 2020               /s/ John M. Neukom
                                        LANCE A. ETCHEVERRY (SBN 199916)
16                                          lance.etcheverry@skadden.com
                                        JOHN M. NEUKOM (SBN 275887)
17                                          john.neukom@skadden.com
18                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                        525 University Avenue, Suite 1400
19                                      Palo Alto, CA 94301
                                        Tel.: 650.470.4500
20                                      Fax: 650.470.4570
21                                      ABRAHAM A. TABAIE (SBN 260727)
22                                         abraham.tabaie@skadden.com
                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
23                                      300 South Grand Avenue, Suite 3400
                                        Los Angeles, CA 90071
24                                      Tel.: 213.687.5000
                                        Fax: 217.687.5600
25

26                                      Counsel for Defendant Rankwave Co., Ltd.

27
                                                4
28
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
     AND DISMISSAL WITH PREJUDICE                                              CASE NO. 4:19-CV-3738-JST
          Case 4:19-cv-03738-JST Document 54 Filed 06/10/20 Page 5 of 5




 1   IT IS SO ORDERED. The Court retains jurisdiction.

 2

 3   DATED:                                    ____________________________________
                                               The Honorable Jon S. Tigar
 4                                             UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                  5
28
       STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
       AND DISMISSAL WITH PREJUDICE                                   CASE NO. 4:19-CV-3738-JST
